Title: From Benjamin Franklin to Samuel Rhoads, 8 July 1765
From: Franklin, Benjamin
To: Rhoads, Samuel


Dear Friend
London July 8th 1765
I have before me your Favour of May 20th. wherein you mention that you had not heard from me, which I, a little wonder at, as I wrote to you the 14th. of February, and find that Letters to some other Friends of the same date were got to hand.
I congratulate you on Your Retirement, and your being able to divert yourself with farming; ’tis an inexhaustible Source of perpetual Amusement. Your Country Seat is of a more secure kind then that in the Assembly: and I hope not so much in the Power of the Mob to jostle you out of. I say hope, for after what we have Lately heard of your Mobs, one cannot say that any Property or Possesion is Safe certainly.
I am much oblig’d to you for Spurring our Friends in their Correspondance. They have not been Wanting.
The Malice of our Adversaries I am well acquainted with, but hitherto it has been Harmless; all their Arrows shot against us, have been like those that Rabelais speaks of which were headed with Butter harden’d in the Sun. As Long as I have known the World I have observ’d that Wrong is always growing more Wrong, till there is no bearing it, and that Right however oppos’d, comes right at last.

The Change so much wish’d for and now become so necessary must sooner or later take Place, and I think it Near at hand, whatever may be given out to the Contrary.
The Tax [remainder of the paragraph missing.]
I have prophesied to them here, that they will by these Acts, Lose more in Trade then they Can Get in Taxes.
There was a Bill Brought in with a Clause to impower Military Officers to quarter Soldeirs on Private Houses. This if it had passed we apprehended might be used to awe us and as an Instrument of Oppression upon Ocasion, and therefore we opposed it Vigorously. I think I may Value myself on having a considerable Part in getting this Clause struck out, and another put in that may Occasionally save our Province a great Deal of Money.
As to the House, I am sencible I give you a great Deal of Trouble, and I doubt not your Care to get it finish’d, but it seems to me that the Workmen have been unkind to keep Mrs. Franklin so Long unsettled.
My best Respects to good Mrs. Rhoads, your Son and Daughter, with Thanks for their Remembrance of me. I am, Dear Friend Yours affectionately
B Franklin
PS. I should be glad to receive from you a particular Description of the Disposition of Fences, Pump, etc. [illegible] Mrs. Franklin’s Account of [remainder missing.]
 
Addressed: To / Samuel Rhoads Esqr / Philadelphia / via New York / per Packet / Free / B Franklin
